Dismissed and Memorandum Opinion filed October 23, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00678-CV

ROLAND THOMAS SENN, INDIVIDUALLY AND AS REPRESENTATIVE
 OF THE ESTATE OF TIFFANY ANN SENN AND AS NEXT FRIEND OF
 SASHA RAEANN SENN AND KAIA LOUISE SENN, MINORS, Appellant
                                        V.

 BRYAN BLONDER, D.O. AND OAKBEND MEDICAL GROUP, Appellees

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 09-DCV-172543

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed May 19, 2014. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On September 17, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices Boyce, Jamison and Donovan.




                                        2